DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 1 and 10 are on a material handling system and method of using the same.  Each claim recites, in part, “a rack system having multiple levels, some of said multiple levels defining storage shelves and an aisle between storage shelves at least said level.”  It is unclear as recited how some but not all of the levels of the rack system are defined by an aisle with storage shelves on each side of the aisle.  In view of the figures, it would seem as though each level has the same basic structure of a first set of storage shelves and a second set of storage shelves separated by an aisle.  Thus, claims 1 and 10 are indefinite as well as any claims depending therefrom.  For purposes of examination, claims 1 and 10 
Claims 1 and 10 recite the limitation “at least said level.”  There is insufficient antecedent basis for this limitation in the claim.  Therefore, claims 1 and 10 are indefinite as well as any claims depending therefrom.
Claim 1 recites the limitation “a plurality of shuttles, each at said aisle at one of said levels” in line 5.  It appears as though the Applicant intended to recite “each shuttle” or “each one” being disposed in an aisle of one of the multiple levels of the rack system.  Absent further clarification, claim 1 is indefinite as well as any claims depending therefrom.
Claim 1 recites the limitation “a plurality of shuttles … adapted to store articles to and retrieve articles from the storage shelves at opposite lateral sides said aisle” in line 6. (Emphasis added.)  It is unclear how “at opposite lateral sides said aisle” further defines the limitation.  Therefore, claim 1 is indefinite as well as any claims depending therefrom.
Claim 1 recites the limitation “a plurality of article lifts supported at said rack system” in line 7 wherein the plurality of article lifts comprises a first article lift, a second article lift, and a third article lift.  However, the claim later suggests that the second and third article lifts are not actual parts of the rack system but rather parts of a sequencer/sorter adapted to arrange articles received from the first article lift.  That is to say, it is unclear as recited whether the second article lift and the third article lift are components of the rack system or the sequencer.  Therefore, claim 1 is indefinite as well as any claims depending therefrom.  
Claim 1 recites the limitation “a conveying surface supported by said rack system” in line 13.  Given that the conveying surface is a component of the sequencer which is separate and distinct from the rack system, it is unclear how the rack system supports the conveying surface of the sequencer.  Therefore, claim 1 is indefinite as well as any claims depending therefrom.
Claims 1 and 10 as stated above are on a material handling system and method, said system is designed to rearrange the sequence of articles travelling downstream to a workstation for palletization in an order fulfillment system.  The material handling system comprises a multilevel rack system, transport shuttles, lifting devices, and a sequencer adapted to rearrange the sequence of articles received from storage by changing the elevation of articles loaded and unloaded from the sequencer.  However, the claim fails to recite any elements, such as a controller or sensors, configured to identify the articles loaded into the sequencer, let alone to determine the predefined sequence of articles required downstream for loading a pallet.  Claims 1 and 10 are therefore incomplete for omitting essential elements, such omission amounting to a gap between the elements.  Accordingly, claims 1 and 10 are indefinite as well as any claims depending therefrom.
Claim 10 recites the limitation “the storage shelve [sic] at opposite sides of an aisle” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 10 is indefinite as well as any claims depending therefrom.
Claim 10 recites, in part, “[1] changing elevation of an article to one of said levels with a first of a plurality of article lifts supported by said rack system for storage by one of said shuttles and changing elevation of an article retrieved by one of said shuttles at one of said levels with said first of a plurality of article lifts; [and 2] receiving articles from said first of said article lifts in a first sequence of articles with a sequencer, said sequencer comprising at least a second of said article lifts, a third of said article lifts and a conveying surface supported by said rack system, including changing elevation of articles to said conveying surface with said second of said article lifts and changing elevation of articles from said conveying surface in the second sequence of articles with said third of said article lifts.”  Each step appears to recite several smaller steps, e.g. changing elevation of an article being stored and changing elevation of an article being retrieved.  As recited, the scope of each step stated above is unclear.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651